Citation Nr: 1127126	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-33 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, rated as noncompensably disabling prior to November 4, 2010, and as 10 percent disabling from that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Pittsburgh, Pennsylvania.  

When this case was previously before the Board in September 2010, it was remanded for further development.  While the case was in remand status, the rating for the Veteran's bilateral hearing loss was increased to 10 percent, effective November 4, 2010.  This did not satisfy the Veteran's appeal.


FINDINGS OF FACT

1.  Prior to November 16, 2009, the Veteran's hearing impairment was not worse than level II in the right ear and level II in the left ear.  

2.  On and after November 16, 2009, the Veteran's hearing impairment has been at level IV both ears.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss warrants a noncompensable rating prior to November 16, 2009, and a 10 percent rating from that date.  8 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.85, Tables VI, VIa, VII, Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided VCAA notice, including notice with respect to the disability rating and effective date element of his claim, by letters mailed in August 2005 and March 2006.  Although the March 2006 letter was sent after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

In addition, the pertinent treatment records have been obtained.  Neither the Veteran nor his representative has identified any other treatment records that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Pursuant to the Board's remand directive, the Veteran was afforded a VA examination in November 2010.  The report of that examination shows that in addition to providing objective test results, the VA audiologist fully describe the effects of a disability on occupational functioning and daily activities, as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Although the Veteran's representative has argued that the examination report is not in compliance with the Board's remand directive because the report does not reflect that the examination was performed by a state licensed audiologist, the Board does not agree.  The Board did not require that the examination report reflect that the examiner is a state licensed audiologist; the Board only required that that the examination be performed by a state licensed audiologist.  Moreover, performance of the examination by a state licensed audiologist is a regulatory requirement.  See 38 C.F.R. § 4.85 (2010).  The Court has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), [citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  In this case, there is no evidence other than the representative's statement indicating that the examination was not performed by a state licensed audiologist.  Therefore, the presumption regularity has not been rebutted and it is presumed that the examination was performed by a state licensed audiologist.  

Therefore, the Board is satisfied that the originating agency has complied with the Board's remand directives and that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R.  § 4.86.  38 C.F.R. § 4.85(c).

The "puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in 38 C.F.R. § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment under 38 C.F.R. § 4.86 are as follows:

(a)	When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)	When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet.  App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In a rating decision dated in December 1970, the RO granted service connection for bilateral hearing loss.  In July 2005, the Veteran submitted the current claim for an increased rating which was denied in the November 2005 rating decision on appeal.  In a February 2011 rating decision, the Veteran was granted an increased rating of 10 percent, effective November 4, 2011.  

The Veteran was afforded a VA examination in September 2005.  Evaluation of the right ear revealed puretone thresholds, in decibels, of 30, 45, 90, and 95 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold frequency average of 65 decibels.  Evaluation of the left ear revealed puretone thresholds, in decibels, of 30, 40, 80, and 75 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold average of 56 decibels.  Speech recognition was 96 percent in the right ear and 88 percent in the left ear.  The examiner provided a diagnosis of bilateral sensorineural hearing loss.  

Under Table VI, the Veteran's puretone threshold average of 65 decibels and speech recognition of 96 percent indicate that his hearing acuity was Level II in the right ear.  A puretone threshold average of 56 decibels and speech recognition of 88 percent indicate that the Veteran's hearing acuity was Level II in the left ear.  Under Table VII, Level II impairment in both ears warrants a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in January 2007.  The Veteran testified that he had trouble differentiating voices even with his hearing aids.

VA treatment records reflect periodic check-ups for hearing aid adjustments.  An August 2006 record notes that there had been no significant change in the Veteran's hearing since testing in 2005.  A record dated November 16, 2009, indicates that the Veteran complained of communication difficulties and that his hearing seemed to be getting worse.  The outpatient records do not provide information sufficient for rating purposes.  

The Veteran was afforded another VA examination on November 4, 2010.  Evaluation of the right ear revealed puretone thresholds, in decibels, of 35, 65, 90, and 100 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold frequency average of 72 decibels.  Evaluation of the left ear revealed puretone thresholds, in decibels, of 40, 55, 90, and 95 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold average of 70 decibels.  Speech recognition in the right ear was 82 percent and 80 percent in the left ear.  The examiner provided a diagnosis of bilateral sensorineural hearing loss.  

Under Table VI, the Veteran's puretone threshold average of 72 decibels and speech recognition of 82 percent indicate that his hearing acuity was Level IV in the right ear.  A puretone threshold average of 70 decibels and speech recognition of 82 percent indicate that the Veteran's hearing acuity was Level IV in the left ear.  Under Table VII, Level IV impairment in both ears warrants a 10 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

As noted above, the Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The November 2010 examiner noted that the Veteran stated that he was unable to hear general communication and many sounds in his environment.  However, he was currently employed part time as a road superintendent and reported that he could hear calls over his radio even with the noise from hydraulics and snow plow.  The examiner stated that the Veteran's condition was regarded as bothersome as it reportedly interfered with hearing and disrupted conversation.  Thus, this report is in compliance with Martinak.  

The Board notes that although the level of hearing impairment required for a 10 percent rating was initially documented at the time of the November 2010 examination, the record reflects that the Veteran reported on November 16, 2009, that his hearing loss had increased in severity.  With resolution of reasonable doubt in the Veteran's favor, the Board concludes that the 10 percent rating for the Veteran's hearing impairment is in order from November 16, 2009.

The Board also has considered the provisions related to exceptional patterns of hearing impairment but notes that the examination results show that the Veteran does not have an exceptional pattern of hearing impairment. 

Finally, the Board has considered whether a higher rating is warranted on an extra-schedular basis.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

The Veteran has submitted statements noting that he cannot hear or understand what people are saying to him unless they look at him, and has reported difficulties communicating due to his hearing loss.  However, the nature and extent of his hearing impairment is specifically contemplated by the schedular criteria.  There is no indication in this case that the average industrial impairment from the disability would be to a compensable degree prior to November 16, 2009, or in excess of 10 percent from that date.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not warranted.



ORDER

The Board having determined that the Veteran's bilateral hearing loss warrants a noncompensable rating prior to November 16, 2009, and a 10 percent rating from that date, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to monetary benefits.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


